Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 1 of 28     PageID #: 428



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

BRANDON THOMAS BAKER,                  *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    *     CIVIL ACTION NO. 19-00420-B
                                       *
ANDREW M. SAUL,                        *
Commissioner of Social                 *
Security,                              *
                                       *
      Defendant.                       *

                                     ORDER

      Plaintiff    Brandon    Thomas   Baker     (hereinafter    “Plaintiff”)

seeks judicial review of a final decision of the Commissioner of

Social Security denying his claim for a period of disability and

disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. § 401, et seq.              On May 22, 2020, the parties

consented to have the undersigned Magistrate Judge conduct any and

all proceedings in this case.          (Doc. 17).      Thus, the action was

referred to the undersigned to conduct all proceedings and order

the entry of judgment in accordance with 28 U.S.C. § 636(c) and

Federal Rule of Civil Procedure 73.              (Doc. 19).      Upon careful

consideration of the administrative record and the memoranda of

the   parties,    it   is   hereby   ORDERED    that   the   decision   of   the

Commissioner be AFFIRMED.
    Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 2 of 28     PageID #: 429



I.      Procedural History1

        Plaintiff protectively filed his application for benefits on

August 19, 2015, alleging disability beginning April 21, 2015,

based on seizures and a back injury.               (Doc. 11 at 111, 168, 172).

Plaintiff’s application was denied at the initial stage and on

reconsideration.          (Id.    at    118,    127).     Upon   timely    request,

Plaintiff        was   granted         an   administrative       hearing     before

Administrative Law Judge James S. Elkins (hereinafter “ALJ”) on

December 19, 2017.        (Id. at 47, 70, 131).           Plaintiff attended the

hearing with his counsel and provided testimony related to his

claims.      (Id. at 70-98).       A vocational expert (hereinafter “VE”)

also appeared at the hearing and provided testimony.                  (Id. at 99-

102). On September 4, 2018, the ALJ issued an unfavorable decision

finding that Plaintiff is not disabled.                   (Id. at 14-26).       The

Appeals Council denied Plaintiff’s request for review on June 12,

2019.      (Id. at 5).    Therefore, the ALJ’s decision dated September

4, 2018 became the final decision of the Commissioner.                    (Id.).

        Having    exhausted      his    administrative      remedies,     Plaintiff

timely filed the present civil action.                  (Doc. 1).   Oral argument

was conducted on June 16, 2020 (Doc. 20), and the parties agree

that this case is now ripe for judicial review and is properly




1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.


                                            2
    Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 3 of 28     PageID #: 430



before this Court pursuant to 42 U.S.C. § 405(g).

II.     Issue on Appeal

            Whether the ALJ erred in according little weight
            to   the  opinions   of   Plaintiff’s   treating
            neurologist?

III. Factual Background

        Plaintiff was born on July 7, 1985 and was thirty-two years

of age at the time of his administrative hearing on December 19,

2017.      (Doc. 11 at 77, 154).      Plaintiff completed high school and

attended regular classes.           (Id. at 79).        His past work history

includes jobs in maintenance and employment as a box picker, retail

sales      associate,    oil   drum      cleaner,   forklift     operator,     and

dishwasher.       (Id. at 80-81, 99, 189-95, 340).            He last worked in

2016, after his alleged disability onset date, as a part-time house

sitter at a small group home.2            (Id. at 79-80).

        Plaintiff reported that he first began to experience seizures

in 2000 or 2001, and that he was stable for a number of years until

being rear-ended in a car accident in 2015.                  (Id. at 81, 96-97,

179, 256).       According to Plaintiff, as a result of the accident,

he hurt his back and started having seizures.                 (Id. at 81, 256).

Plaintiff       testified    that   he    is   unable   to    work   because    he



2 At the hearing, Plaintiff estimated that he worked thirty-two
hours a week at the group home. (Doc. 11 at 80). At his February
2, 2016 visit to Singing River Health System’s Neuroscience Center,
Plaintiff reported “working long hours, 12 hour shift[s] at work.”
(Id. at 286).

                                          3
    Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 4 of 28   PageID #: 431



experiences “staring off, small, spell-type seizures” that make

him depressed and easily tired, cause memory loss, and negatively

impact his concentration and comprehension.3              (Id. at 84, 86-87,

89, 96).       Plaintiff’s seizures are treated with the medications

Topiramate (Topamax) and Lamotrigine (Lamictal).              (Id. at 257).

        Plaintiff has a driver’s license and, in a function report

completed on September 21, 2015, reported that he drives.4                  (Id.

at 77, 184).       With regard to daily activities, Plaintiff reported

that he has no problems with personal care, and that he helps his

children get ready for school and bed, cleans the house, does

laundry, irons clothes, vacuums the floor, and washes dishes. (Id.

at 87-88, 181-83).           He also reported shopping with his wife,

playing with his children, watching television and movies, playing

video games, regularly attending church, and visiting with family

and friends. (Id. at 87-88, 181, 185). Plaintiff further reported

that he is able to conduct telephone conversations, follow written

instructions, get along well with authority figures, pay bills,




3 In a seizure questionnaire completed on September 21, 2015,
Plaintiff stated that he had “small staring off seizures [at] least
2-3x wk[.]” (Doc. 11 at 179). He reported that the seizures last
“[s]ometimes 3-5 minutes, but ha[ve] lasted for an hour sometimes”
and that he feels “ok” after the spell is over most of the time,
but sometimes has headaches after a seizure. (Id. at 180).
4
 At the December 2017 hearing, Plaintiff testified that he had
last driven a car “maybe four or five months ago, or longer[,]”
and that his neurologist had recommended that he not drive. (Doc.
11 at 78).

                                        4
    Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 5 of 28   PageID #: 432



and count change.        (Id. at 184-87).

IV.     Standard of Review

        In reviewing claims brought under the Act, this Court’s role

is a limited one.         The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.5       Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).       A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                       The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.         Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).        “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”       Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).       In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account       evidence    both    favorable     and   unfavorable      to    the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS



5 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                        5
    Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 6 of 28        PageID #: 433



10163, at *4 (S.D. Ala. June 14, 1999).

V.      Statutory and Regulatory Framework

        An individual who applies for Social Security disability

benefits must prove his or her disability.                   20 C.F.R. § 404.1512.

Disability       is   defined   as   the       “inability      to    engage    in   any

substantial       gainful     activity         by   reason     of    any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”                        42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a).                          The Social

Security regulations provide a five-step sequential evaluation

process for determining whether a claimant has proven his or her

disability.       See 20 C.F.R. § 404.1520.

        The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).6                      The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.                Id.        If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant


6 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).

                                           6
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 7 of 28   PageID #: 434



is automatically found disabled regardless of age, education, or

work experience.    Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.     Lewis v. Callahan, 125 F.3d 1436, 1440 (llth

Cir. 1997).

       Once a claimant’s RFC is determined, the evaluation proceeds

to the fourth step, where the claimant must prove an inability to

perform his or her past relevant work.       Carpenter, 614 F. App’x at

486.   If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.    Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.       Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).




                                    7
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 8 of 28    PageID #: 435



VI.    The ALJ’s Findings

       In the case sub judice, the ALJ observed that Plaintiff worked

after his alleged disability onset date of April 21, 2015. (Doc.

11 at 16).      The ALJ assumed, without deciding, that Plaintiff’s

work did not constitute substantial gainful activity and proceeded

to the next step of the sequential evaluation.            (Id.).     At step

two, the ALJ found that Plaintiff has the severe impairments of

seizure disorder and specific learning disorder.          (Id.).     The ALJ

also    found    that   Plaintiff’s       impairments,   when    considered

individually and in combination, do not meet or medically equal

any of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526).               (Id.

at 17).     The ALJ further found that Plaintiff has the RFC to

perform a full range of work at all exertional levels with the

following non-exertional limitations: he can never climb ladders,

ropes, or scaffolds; he can occasionally balance; he cannot have

exposure to unprotected heights or moving machinery; and he can

perform only simple, routine, repetitive tasks.          (Id. at 19).     The

ALJ found that Plaintiff is unable to perform his past relevant

work as a janitor, stock picker, sales associate, oil drum cleaner,

or forklift operator.       (Id. at 24).     Based upon the testimony of

the VE, the ALJ found that Plaintiff can perform other jobs that

exist in significant numbers in the national economy, such as booth

cashier, housekeeping/cleaner, and photocopy machine operator.


                                      8
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 9 of 28    PageID #: 436



(Id. at 25).    Thus, the ALJ found that Plaintiff is not disabled.

(Id. at 25-26).

VII. Discussion

            Substantial evidence supports the ALJ’s
            assignment of little weight to the opinions of
            Plaintiff’s treating neurologist.

     Plaintiff’s sole claim on appeal is that the ALJ’s decision

is not supported by substantial evidence because the ALJ erred in

giving little weight to the opinions of his treating neurologist,

Lennon E. Bowen, IV, M.D.        (Doc. 12 at 2-6).       The Commissioner

counters that the ALJ extensively evaluated Plaintiff’s seizure

disorder in developing his RFC and properly discounted Dr. Bowen’s

opinions.    (Doc. 13 at 4).     Having carefully reviewed the record

in this case, the Court finds that Plaintiff’s claim is without

merit.

     As part of the disability determination process, the ALJ is

tasked   with   weighing   the   opinions   and    findings    of   treating,

examining, and non-examining physicians.           In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.     See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).             The failure to do so is

reversible error.    See Williams v. Astrue, 2009 U.S. Dist. LEXIS

12010, at *4, 2009 WL 413541, at *1 (M.D. Fla. Feb. 18, 2009).

     The ALJ must give “substantial weight” to the opinion of a

claimant’s treating physician, unless “good cause” exists for not


                                     9
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 10 of 28   PageID #: 437



doing so.   Costigan v. Comm’r, Soc. Sec. Admin., 603 F. App’x 783,

788 (11th Cir. 2015) (per curiam) (citing Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)).

“The opinion of a one-time examining physician” is not entitled to

the same deference as that of a treating physician.                Petty v.

Astrue, 2010 U.S. Dist. LEXIS 24516, at *50, 2010 WL 989605, at

*14 (N.D. Fla. Feb. 18, 2010) (citing Crawford, 363 F.3d at 1160).

Also, an “ALJ is required to consider the opinions of non-examining

state agency medical and psychological consultants because they

‘are highly qualified physicians and psychologists who are also

experts in Social Security disability evaluation.’”               Milner v.

Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per curiam)

(citing 20 C.F.R. § 404.1527(f)(2)(i)).           “The ALJ may rely on

opinions of non-examining sources when they do not conflict with

those of examining sources.”      Milner, 275 F. App’x at 948 (citing

Edwards v. Sullivan, 937 F.2d 580, 584-85 (11th Cir. 1991)).

     Whether considering the opinions of treating, examining, or

non-examining physicians, good cause to discredit the testimony of

any medical source exists when it is contrary to or unsupported by

the evidence of record.     Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004).      “Good cause may also exist where a doctor’s

opinions are merely conclusory, inconsistent with the doctor’s

medical records, or unsupported by objective medical evidence.”

Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, at *8, 2012 WL


                                    10
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 11 of 28        PageID #: 438



3155570, at *3 (M.D. Ala. Aug. 3, 2012).                 The ALJ is “free to

reject the opinion of any physician when the evidence supports a

contrary conclusion.”      Sryock, 764 F.2d at 835 (citation omitted);

see also Adamo v. Comm’r of Soc. Sec., 365 F. App’x 209, 212 (11th

Cir. 2010) (per curiam) (“The ALJ may reject any medical opinion

if the evidence supports a contrary finding.”).

     The record reflects that Dr. Bowen began treating Plaintiff

for seizures beginning in 2006, and that Plaintiff’s last treatment

with Dr. Bowen prior to his alleged disability onset date was in

2013.   (See id. at 263, 295).         Four days after an April 16, 2015

car accident, Plaintiff was seen by Terry W. Taylor, M.D., an

occupational medicine specialist, with complaints of lower back

and tailbone pain and erectile dysfunction.                (Id. at 256).       Dr.

Taylor noted that Plaintiff’s medications included Topamax and

Lamictal,    in   addition    to    Tylenol       and   Flexeril,    which    were

prescribed by a clinic immediately after the car accident.                   (Id.

at 256-57).    On examination, Dr. Taylor noted lumbar pain, normal

range   of   motion,    negative    straight      leg   raising     sign,   normal

reflexes,     healthy    appearance,        and    minimal   difficulty       with

movement.     (Id. at 257).        Dr. Taylor recommended that Plaintiff

return to regular duty, effective that day.               (Id.).

     During a return visit on April 28, 2015, Dr. Taylor again

noted lumbar pain, no spasm, normal sensation, negative straight

leg raising sign, normal range of motion, intact cranial nerve


                                       11
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 12 of 28    PageID #: 439



function, normal light touch sensation, no difficulty moving, and

orientation to person, place, and time.        (Id. at 255).      Dr. Taylor

reiterated     that   Plaintiff    could    perform    his      job   without

restriction and discharged him from care.         (Id.).

     On May 7, 2015, Plaintiff presented to Singing River Health

System’s Neuroscience Center (“Singing River”), where he was seen

by a physician assistant.      (Id. at 295).     He reported that he had

suffered his first seizure in years while talking to his wife on

the phone the previous day.       (Id.).   Plaintiff stated that he went

to the emergency department after the seizure, and his Lamictal

was increased to 100 milligrams twice a day.          (Id.).     Plaintiff’s

physical and neurological examinations were normal, and he was

advised not to drive until he had been free of seizures for at

least six months.     (Id. at 295-96).

     Plaintiff returned to Singing River on May 27, 2015, where he

was seen by Dr. Bowen.       (Id. at 292).     Plaintiff’s physical and

neurological examinations remained normal.         (Id. at 292-93).       Dr.

Bowen noted that Plaintiff’s seizures were unchanged and involved

“him staring off, mouth open and eyes closed.”               (Id. at 292).

Plaintiff’s Lamictal was increased to 150 milligrams twice daily,

and Dr. Bowen advised him not to return to work until he was free

of seizures.    (Id. at 293).

     Plaintiff followed up with Dr. Bowen on June 22, 2015 and

reported that his seizures were much better since increasing his


                                     12
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 13 of 28   PageID #: 440



dosage of Lamictal.     (Id. at 289).     He also reported that he had

started physical therapy and felt better overall, but he relayed

an episode where he bent over and felt a twinge in his back and

then his eyes started jerking.       (Id.).    Dr. Bowen’s physical and

neurological examinations of Plaintiff were normal, and Plaintiff

was advised to continue his current medication regimen.             (Id. at

289-90).

      Dr. Bowen wrote a letter dated September 14, 2015, in which

he   stated   that   Plaintiff’s   seizures   began   in   2001   and   that

Plaintiff had been under his care since 2006.          (Id. at 263).     Dr.

Bowen further stated:

      Despite multiple medication trials, he continues to have
      seizures. His seizures are unpredictable, and frequent.
      Due to cognitive side effects of his antiseizure
      medications he may be forgetful, groggy, and unsteady on
      his feet. Due to a combination of intractable seizures
      and side effects from his antiseizure medications he is
      unemployable.   I support his claim for full lifetime
      disability.

(Id.).

      On November 16, 2015, Plaintiff presented to Robert L. Cobb,

M.D. for a consultative medical examination.            (Id. at 271-72).

Dr. Cobb noted: “[Plaintiff] says he had some increase in his

nocturnal seizures following the rear-ending, and that his meds

have been increased . . . that he is stabilized.        He says Dr. Bowen

cleared him to drive and has no restrictions.”          (Id. at 271).      On

examination, Plaintiff was appropriate, alert, oriented, and in no



                                    13
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 14 of 28     PageID #: 441



acute distress; he ambulated normally; he had normal deep tendon

reflexes, no sensory changes in the lower extremities, and 5/5

strength; and his cranial nerves, motor functions, and cerebellar

functions were intact.       (Id. at 271-72).        Dr. Cobb stated that

“[b]y history and examination at this time,” Plaintiff appeared to

be doing better than he was when Dr. Taylor cleared him to return

to regular duty work in April 2015.      (Id. at 272).       Dr. Cobb opined

that Plaintiff was capable of being ambulatory for two hours at a

time and seven hours out of an eight-hour period, capable of

sitting   for   comparable    periods,   able   to    bend   at    the   waist

frequently and squat or kneel occasionally, and able to lift and

carry ten to fifteen pounds frequently and twenty to thirty pounds

occasionally.     (Id.).

     Plaintiff next returned to Singing River on February 2, 2016,

and was seen by Karmen R. Clark, PA-C.           (Id. at 286).        On that

date, Plaintiff reported that, over the past one-and-a-half weeks,

“zoning out episodes ha[d] been occur[r]ing [one or two times]

daily beginning with tingling in his leg, then his eye start

twitching [sic], he zones out, and he feels drained afterwards.

(Id.).    It was noted that Plaintiff was “working long hours, 12

hour shift[s] at work.”        (Id.).    Plaintiff also reported lower

back pain and expressed his belief that the April 2015 “car

accident has triggered the back pain which has caused increase in

seizures.”      (Id.).     Physical and neurological examinations of


                                    14
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 15 of 28   PageID #: 442



Plaintiff yielded normal results.        (Id. at 286-87).       An EEG and a

brain MRI were ordered, and Plaintiff’s Lamictal was increased to

200 milligrams twice daily.        (Id. at 287).     Physician assistant

Clark stated that it was “[d]oubtful that the back pain is related

to seizure increase.”     (Id.).

     Plaintiff underwent a brain MRI on February 19, 2016.              (Id.

at 284).    It was unremarkable and demonstrated no intracranial

abnormalities.    (Id. at 284).      Plaintiff’s EEG was also normal.

(Id. at 280).

     Plaintiff followed up with Dr. Bowen on May 9, 2016.             (Id.).

He reported that he had been doing better but was still “getting

episodes a couple times a week” and had experienced “[n]o seizures

recently only auras.”      (Id. at 280, 282).       Dr. Bowen’s physical

and neurological examinations of Plaintiff were normal.             (Id. at

281-82).    However, Dr. Bowen stated: “I have advocated that he

apply for SSI as I do not think he is employable.”          (Id. at 282).

     Plaintiff presented to the emergency department at Providence

Hospital on June 16, 2016 and reported that he had experienced a

grand mal tonic-clonic seizure that morning.            (Id. at 312-13).

The treatment records reflect that Plaintiff’s baseline neurologic

status and baseline functional capacity were normal. (Id. at 313).

He was discharged the same day and directed to continue with his

medications and follow up with his neurologist.          (Id. at 314).

     Nearly two months later, on August 8, 2016, Plaintiff was


                                    15
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 16 of 28   PageID #: 443



seen again by physician assistant Clark at Singing River.            (Id. at

276).    He reported that his back pain and leg paresthesia had

resolved with time.     (Id.).   It was noted that Plaintiff’s twice-

daily Lamictal dosage had been reduced from 200 to 150 milligrams

since his last date of treatment, and that this had “really helped

his balance and the [abnormal] eye movements he was experiencing.”

(Id.).   It was further noted that Plaintiff’s last seizure was in

June of 2016.       (Id. at 276, 278).        Plaintiff’s physical and

neurological examinations were normal, and he was advised to follow

up in six months.     (Id. at 278-79).

     On the same day, Dr. Bowen completed a seizure questionnaire.

(Id. at 275).     He stated that Plaintiff suffered from epilepsy,

which had been documented by EEG testing.          (Id.). Dr. Bowen opined

that Plaintiff would be expected to have partial complex seizures

zero to five times during an average week, and zero to twenty times

during an average month.      (Id.).     Dr. Bowen stated that Plaintiff

sometimes lost consciousness during seizures. (Id.). He estimated

that the length of the seizures was “1-2 minutes or may be brief”

but that it would take “several hours” for Plaintiff to regain

normal function after a seizure.          (Id.).    Dr. Bowen stated that

Plaintiff’s medication was effective in controlling his seizures,

but that Plaintiff still had breakthrough seizures.             (Id.).     He

further stated that the side effects of Plaintiff’s medications

were dizziness, unsteady gait, cognitive slowing, hypersomnolence,


                                    16
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 17 of 28          PageID #: 444



headache,     nausea,        vomiting,     mood      disturbance,      and    sleep

disturbance.    (Id.).       Dr. Bowen opined that the side effects would

make Plaintiff unable to sustain normal concentration or pace in

a work type setting, and that he did not expect Plaintiff’s

condition to improve.         (Id.).

     Plaintiff was next treated by physician assistant Clark at

Singing River on May 31, 2017.            (Id. at 301).     Plaintiff reported

“more episodes of staring over the past few months.”                    (Id.).    It

was noted that these events primarily occurred during the day, and

that they occurred “a few times a week and may occur several times

in one day.     This is brief and then he is back to baseline.”

(Id.).    Physical and neurological examinations of Plaintiff again

produced normal results, and he was advised to continue his current

medication.    (Id. at 302-03).

     On   December      9,    2017,    Plaintiff     presented   to     Providence

Hospital’s emergency department. (Id. at 330). There, Plaintiff’s

family reported that he had experienced a seizure two to three

hours earlier that day that had lasted approximately three to four

minutes. (Id.). They reported that, while Plaintiff had a history

of seizures, they were “never this severe.” (Id.). In the nursing

assessment,    it   was      documented       that   Plaintiff   was    alert    and

oriented, fully verbal, had clear speech, responded to commands,

moved all extremities, had regular and unlabored breathing, had

intact range of motion and no muscle weakness, and had a regular


                                         17
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 18 of 28   PageID #: 445



pulse with no complaints of chest pain.         (Id. at 329-30).         Notes

from    Plaintiff’s   physical    examination    reflect    that    he     had

tachycardia, was drowsy, did not interact verbally, and had grossly

normal and symmetrical strength, normal breathing, and regular

heart rhythm.    (Id. at 330-31).     The attending physician noted:

       [Plaintiff’s] “szs” 7 in [emergency department] were
       unusual in that [Plaintiff] would respond to [nurse]
       upon painful stimulus dur[i]ng sz and stopped global
       [tonic/clonic] activity off/on during my evaluation and
       quickly returned to being interactive verbally w/
       [nurse/radiology] staff[.]

(Id. at 331).      A CT scan of Plaintiff’s head at the hospital

yielded normal results.      (Id. at 334, 337).      Plaintiff was given

Valium and discharged home, with instructions to follow up with

his neurologist within one or two days to increase his dosage of

Topamax.    (Id. at 334).

       Thereafter, the record contains a second letter from Dr. Bowen

dated January 9, 2018.      (Id. at 338).    Dr. Bowen stated:

       [Plaintiff] is under my neurologic care for his seizure
       disorder.   His seizure disorder was stable for many
       years, but as is common with epilepsy, his seizures have
       increased in frequency over time and become more
       difficult to control. Since 2015, despite the use of
       multiple antiepileptic drugs, his seizures have become
       unpredictable and intractable.    Though necessary, the
       use of multiple antiepileptic medications can affect his
       cognition as well as his balance. The combination of
       the increased frequency and intractability of his
       seizures along with the use of multiple antiepileptic
       drugs has rendered [Plaintiff] unemployable. Doing so

7 The attending physician placed term “szs” (seizures) in quotation
marks. (See Doc. 11 at 331).


                                    18
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 19 of 28    PageID #: 446



       may pose a risk to himself or others.           Please consider
       these factors in your decision.

(Id.).

       At the request of the ALJ, psychologist Patsy H. Zakaras,

Ph.D. conducted a comprehensive mental examination of Plaintiff on

February 22, 2018.       (Id. at 340-42).    Dr. Zakaras administered the

Wechsler Adult Intelligence Scale-IV (“WAIS-IV”) and the Wide

Range Achievement Test-IV.          (Id. at 341-42).       On the WAIS-IV,

Plaintiff achieved a Verbal Comprehension score of 68, a Perceptual

Reasoning score of 73, a Working Memory score of 82, a Processing

Speed score of 79, and a Full Scale IQ score of 72.             (Id. at 341).

On     the   Wide    Range   Achievement    Test-IV,   Plaintiff’s     scores

indicated that he was functioning on a fifth-grade level in reading

and spelling and on a fourth-grade level in math.               (Id. at 341-

42).    Dr. Zakaras’ diagnostic impression was “[l]earning disorder,

not otherwise specified.”        (Id. at 342).

       Based on her examination, Dr. Zakaras completed a form Medical

Assessment of Ability to Do Work-Related Activities (Mental). (Id.

at 344-46).         In the form, Dr. Zakaras opined that Plaintiff had

good ability to follow work rules, relate to co-workers, deal with

the public, use judgment, interact with supervisors, deal with

work stresses, function independently, and maintain attention and

concentration.        (Id. at 344-45).     She opined that Plaintiff had

fair ability to understand, remember, and carry out complex job



                                     19
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 20 of 28       PageID #: 447



instructions, but good ability to understand, remember, and carry

out simple job instructions as well as detailed, but not complex,

job instructions.     (Id. at 346).        Dr. Zakaras further opined that

Plaintiff had good ability to maintain personal appearance, behave

in an emotionally stable manner, relate predictably in social

situations, and demonstrate reliability, and that he was capable

of managing benefits in his own best interest.               (Id.).

     As noted supra, Plaintiff contends that the ALJ erred in

according little weight to the opinions expressed in Dr. Bowen’s

letters and seizure questionnaire.           However, as explained below,

the record reflects that the ALJ considered Dr. Bowen’s letters

and questionnaire, and substantial evidence supports his decision

to accord them little weight.         With respect to Dr. Bowen’s letter

dated September 14, 2015, the ALJ referenced the facts that Dr.

Bowen   did   not   see   Plaintiff   from    2013   until    May     2015,   that

Plaintiff reported no seizure activity between his 2013 visit to

Singing River and May 6, 2015, and that Dr. Bowen wrote the letter

after treating Plaintiff only twice since May 7, 2015.                   (Id. at

22-23).   The ALJ also noted that Dr. Bowen’s support for “full

lifetime disability” appeared to be premature, since the only

treatments that had been tried for Plaintiff’s seizures up to that




                                      20
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 21 of 28    PageID #: 448



point were the medications Lamictal and Topamax.8               (Id. at 23);

see Harrison v. Comm’r of Soc. Sec., 569 F. App’x 874, 877 (11th

Cir. 2014) (per curiam) (finding that physician’s prescription of

medications    without    recommending     more    aggressive      treatment

suggested that claimant’s impairments were not as severe as the

physician claimed).      Finally, the ALJ observed that on June 22,

2015, Plaintiff’s last date of treatment with Dr. Bowen prior to

the letter, Plaintiff reported that his seizures were much better

since increasing his Lamictal and that he was feeling better

overall.   (Id.).

     The Court agrees that each of the reasons given by the ALJ

for affording Dr. Bowen’s opinions little weight are valid and

supported by substantial record evidence.         As the ALJ alluded to,

it strains credulity that Dr. Bowen could render this opinion after

only two dates of treatment9 following a multi-year period in which

Plaintiff was taking seizure medication and was seizure-free, and

in the absence of any objective medical evidence of seizures.

     It is noteworthy that, at the consultative examination just

two months after Dr. Bowen’s letter, Plaintiff reported that he



8 As the ALJ recognized, although Dr. Bowen’s letter referred to
“multiple medication trials,” the record reflects that Plaintiff
was only prescribed Lamictal and Topamax for his seizures.
9 This is particularly true given that on the second of these two
dates, Plaintiff reported that his seizures were much better, and
he was better overall. (See Doc. 11 at 289).


                                    21
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 22 of 28    PageID #: 449



was stabilized, that Dr. Bowen had cleared him to drive, and that

he had no restrictions.         (Id. at 271).       Furthermore, other than

the statements of Plaintiff and his wife, there is absolutely no

evidence from 2015 supporting Plaintiff’s allegations of seizures,

much   less    seizures     frequent   and    severe    enough   to    prevent

employment.      Plaintiff’s neurological examinations around this

time were uniformly normal.        (Id. at 255, 257, 271-72, 287, 289-

90, 293, 296).    An EEG and a brain MRI ordered approximately five

months after Dr. Bowen’s letter showed no abnormalities.               (Id. at

280, 284).    Indeed, the record reflects that Plaintiff was working

twelve-hour shifts just a few months after Dr. Bowen opined that

he was unemployable.        (Id. at 286).      Moreover, the ALJ was not

required to give any weight to Dr. Bowen’s statements that he

supported Plaintiff’s disability claim and that Plaintiff was

unemployable     due   to   a   combination    of    seizures    and   seizure

medication side effects,10 as those were not medical opinions but

instead opinions on an ultimate issue reserved to the Commissioner.

See 20 C.F.R. § 404.1527(d); Hernandez v. Soc. Sec. Admin., Comm’r,

761 F. App’x 901, 904 (11th Cir. 2019) (per curiam).               Given the

foregoing, the ALJ had ample cause to reject the opinions in Dr.



10Although Dr. Bowen cited side effects of antiseizure medications
as a reason for Plaintiff’s disability, the Court notes that
Plaintiff was able to work full-time while taking the same
medications prior alleged disability onset date. (See Doc. 11 at
257, 264-68).

                                       22
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 23 of 28        PageID #: 450



Bowen’s September 2015 letter.

       The ALJ likewise had valid reasons for according little weight

to the opinions in Dr. Bowen’s seizure questionnaire.                 As the ALJ

noted, the opinions in the seizure questionnaire were inconsistent

with Dr. Bowen’s own medical notes.            (Id. at 23).    The ALJ pointed

out,    for   example,   that   while    Dr.    Bowen   listed   a     number   of

medication side effects in the questionnaire, Plaintiff did not

complain of any side effects during his appointments with Dr. Bowen

or other medical providers.        (Id.).       The ALJ also noted that Dr.

Bowen’s opinions as to the frequency and effects of Plaintiff’s

seizures were unsupported by objective evidence, since Dr. Bowen

had not actually witnessed any seizures and neurological testing

and imaging studies were consistently normal.                 (Id.).     The ALJ

further noted the contradiction between Dr. Bowen’s representation

that Plaintiff had epilepsy which was documented by EEG testing,

on the one hand, and Dr. Bowen’s medical notes, on the other hand,

which reflected that Plaintiff’s EEG was normal.              (Id.).

       Substantial evidence supports the ALJ’s decision to accord

little weight to the opinions in Dr. Bowen’s seizure questionnaire.

First, the ALJ correctly noted that Dr. Bowen’s opinions regarding

the    frequency,   severity,   and     effects    of   Plaintiff’s     seizures

appear to be wholly based on Plaintiff’s subjective statements and

are unsupported by objective evidence. Indeed, some of Dr. Bowen’s

opinions are contradicted by Plaintiff’s own hearing testimony.


                                        23
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 24 of 28     PageID #: 451



For example, Dr. Bowen opined that it would take several hours for

Plaintiff to regain normal function after a seizure (id. at 275),

but Plaintiff testified that it takes him about two minutes to

recover from an episode and “[g]et back to the swing of things”

(id. at 84), and that he does “[n]ot really” have any side effects

after the “little small seizures[.]”        (Id. at 90).

     Second, although Dr. Bowen listed a number of side effects

from Plaintiff’s antiseizure medications, he did not actually

state that Plaintiff experienced those side effects (see id. at

275), and Plaintiff’s medical treatment records do not suggest

that he suffered those side effects. For example, Dr. Bowen listed

dizziness   and   unsteady   gait   as   side   effects     of    Plaintiff’s

medication (id.), but Dr. Cobb noted that Plaintiff ambulated with

a normal gait (id. at 271), and Dr. Bowen’s own examination records

unvaryingly reflect that Plaintiff’s gait was normal and his

Romberg tests were negative.      (See id. at 278, 282, 287, 290, 293,

296, 303, 320).    Similarly, Dr. Bowen listed cognitive slowing as

a side effect of the medication (id. at 275), but the cognitive

examinations of Plaintiff at Singing River yielded entirely normal

results,    including    intact     comprehension     and        memory,   3/3

registration and recall, and normal fund of knowledge.               (See id.

at 278, 282, 287, 290, 293, 296, 303, 320).         Moreover, Dr. Bowen’s

opinion that medication side effects would render Plaintiff unable

to sustain normal concentration or pace in a work type setting is


                                    24
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 25 of 28       PageID #: 452



belied by Plaintiff’s demonstrated ability to work full-time on

those same medications prior to the alleged onset date and to work

at least part-time beyond 2015.             Indeed, the record reflects that

Plaintiff left his employment voluntarily, and there is no evidence

suggesting that he was unable to sustain normal concentration or

pace at work based on side effects from antiseizure medications.

     Third, Plaintiff’s last date of treatment with Dr. Bowen prior

to the completion of the seizure questionnaire was on May 9, 2016.

(See id. at 280-83).        During that visit, Plaintiff told Dr. Bowen

that he had been doing better, was having episodes only “a couple

times a week[,]” and had experienced “[n]o seizures recently only

auras.” (Id. at 280, 282) (emphasis added). Remarkably, on August

8,   2016,     the   same      day   Dr.    Bowen   filled    out   the    seizure

questionnaire, Plaintiff told the physician assistant at Singing

River that he had not had a seizure since June of that year.                    (Id.

at 276, 278).           Given the obvious inconsistencies between Dr.

Bowen’s      opinions    and     Plaintiff’s    medical      records,     the   ALJ

reasonably accorded little weight to the opinions in Dr. Bowen’s

questionnaire.

      Finally, the ALJ was justified in affording little weight to

Dr. Bowen’s letter dated January 9, 2018.             (See id. at 23-24).        In

doing so, the ALJ reiterated that Dr. Bowen’s opinions regarding

the severity of Plaintiff’s seizure disorder were unsupported by

the evidence and appeared to be based                 solely on Plaintiff’s


                                           25
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 26 of 28   PageID #: 453



subjective reports. (Id. at 23). The ALJ further noted that there

had been no changes in Plaintiff’s medications or in the results

of his examinations that would support Dr. Bowen’s opinions that

Plaintiff’s seizures had worsened and become more difficult to

control.   (Id. at 23-24).

     Substantial evidence supports the ALJ’s assignment of little

weight to the opinions in Dr. Bowen’s most recent letter.             First,

Plaintiff’s last appointment with Dr. Bowen on record was on May

9, 2016.   Since Dr. Bowen had not seen Plaintiff for more than a

year-and-a-half prior to writing the second letter on his behalf,

it appears that the letter was simply a restatement of Dr. Bowen’s

previously rendered opinions (which, as explained supra, were

inconsistent with and unsupported by the medical evidence and other

evidence of record), rather than a fresh opinion based on relevant

new evidence.     Like his earlier letter and questionnaire, Dr.

Bowen’s most recent letter is undercut by the unremarkable results

of Plaintiff’s neurological examinations, the uniformly normal

imaging studies, Dr. Bowen’s consistent and conservative treatment

of Plaintiff’s seizures, and Plaintiff’s activities.             As the ALJ

pointed out, the only evidence of anyone outside of Plaintiff’s

family witnessing a seizure was at Providence Hospital on December

9, 2017.   Even then, the emergency room physician made it a point

to put the word “szs” (seizures) in quotation marks and to note

that Plaintiff’s behavior during these ostensible seizures was


                                    26
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 27 of 28     PageID #: 454



unusual.    (See id. at 331).11      And, while Dr. Bowen stated that

that    Plaintiff’s   antiepileptic      medications       “can   affect   his

cognition as well as his balance[,]” he did not state that the

medications   actually    did   cause    such   impacts,    and   Plaintiff’s

progress notes from Singing River do not reflect the existence of

such side effects.

       Not only are Dr. Bowen’s opinions concerning Plaintiff’s

inability to work unsupported by and inconsistent with his own

medical records and those of his colleagues at Singing River, they

are inconsistent with the findings of Plaintiff’s other treating

or examining doctors, which do not suggest that Plaintiff has

physical or mental limitations that are not accommodated in the

RFC.   In sum, the ALJ had many good reasons to reject the opinions

of Dr. Bowen, and he provided reasonable explanations for his

decisions to give Dr. Bowen’s opinions little weight. Accordingly,




11While acknowledging it was “not an opinion per se,” the ALJ also
considered Dr. Bowen’s statement in his office notes that he had
“advocated that [Plaintiff] apply for SSI as I do not think he is
employable.” (Doc. 11 at 23, 282). The ALJ found the opinion to
be inconsistent with the evidence, namely, Plaintiff’s normal
neurological examination that day, and gave it little weight. (Id.
at 23). The ALJ also noted, correctly, that the determination of
whether an individual is disabled is an issue reserved to the
Commissioner. (Id.); see 20 C.F.R. § 404.1527(d). Plaintiff does
not directly address the ALJ’s findings regarding this statement
in Dr. Bowen’s treatment notes, and the Court finds no error in
the ALJ’s assessment of Dr. Bowen’s statement.


                                    27
Case 1:19-cv-00420-B Document 21 Filed 06/17/20 Page 28 of 28   PageID #: 455



Plaintiff’s claim must fail.12

VIII.      Conclusion

     For   the   reasons    set   forth     herein,   and   upon     careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability and disability insurance benefits be AFFIRMED.

     DONE this 17th day of June, 2020.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE




12 Although Plaintiff has cited evidence in the record which he
claims supports a finding that he is disabled, that is, at best,
a contention that the record evidence supports a different finding.
That is not the standard on review. The issue is not whether there
is evidence in the record that would support a different finding,
but whether the ALJ’s finding is supported by substantial evidence.
See Figueroa v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 181734,
at *15, 2017 WL 4992021, at *5 (M.D. Fla. Nov. 2, 2017) (“Although
Plaintiff cites to certain test results, notes, and physical
therapy findings as support for her contention that ‘there were
objective medical findings that support the doctor’s opinions
about [her] limitations’, this is, at best, a contention that the
record could support a different finding. This is not the standard
on review. The issue is not whether a different finding could be
supported by substantial evidence, but whether this finding is.”)
(internal citation omitted).

                                    28
